       Case 1:17-cv-00519-MMB Document 125 Filed 06/23/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF IDAHO

 DICKINSON FROZEN FOODS, INC.,
      Plaintiff,
 v.                                         Case No. 1:17-cv-00519-MMB
 FPS FOOD PROCESS SOLUTIONS
 CORPORATION,                               ORDER RESPECTING
                                            DOCUMENT FORMATTING
      Defendant.
 FPS FOOD PROCESS SOLUTIONS
 CORPORATION,
      Counterclaimant,
 v.
 DICKINSON FROZEN FOODS, INC.,
      Counter-Defendant.

      Chief Judge Nye reassigned this matter on June 21, 2021. ECF 124. Ef-

fective immediately, it is hereby ORDERED as follows:

      1.    All documents created by counsel and filed in this action after the

entry of this order shall be set in a 14-point proportionally-spaced serif type-

face, except that 13-point type may be used for footnotes. Cf. Fed. R. App. P.

32(a)(5)(A). This requirement does not apply to any standard forms, original

evidentiary materials, or the like.

      2.    The page limits prescribed in the Local Civil Rules are replaced

with word-count limits. Documents subject to a 20-page limit under the Rules

are subject to a 6000-word limit and documents subject to a 10-page limit un-

der the Rules are subject to a 3000-word limit. The foregoing word-count limits



ORDER RESPECTING DOCUMENT FORMATTING—1
          Case 1:17-cv-00519-MMB Document 125 Filed 06/23/21 Page 2 of 2




are inclusive of footnotes but do not include the case caption, signature block,

any tables of contents or authorities, and any certifications of counsel. (To the

extent counsel may need to file anything for which the Local Civil Rules pre-

scribe a page limit of other than 10 or 20 pages, counsel may calculate the

applicable word-count limit by multiplying the number of allowed pages under

the applicable Rule by 300 words per page.)

         3.    This order shall automatically terminate upon the reassignment

of this matter to another judge.

                                                      DATED: June 23, 2021

                                                      /s/ M. Miller Baker
                                                      M. Miller Baker, Judge 1




1   Judge of the United States Court of International Trade, sitting by designation.


ORDER RESPECTING DOCUMENT FORMATTING—2
